DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 1/14/2021 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Claim Objection
2.       Claims are objected to because of the following informalities:
          Regarding claim 1, line 9, “a sensing circuit” should be changed to --- the sensing circuit ---. 
Double Patenting 
3.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

4.       Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent 10921160, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
       Both claim features of the instant application 17/148,762 and prior US. Pat. 10921160can be compared as:
Instant Application 17/148,762
US. Pat. No. 10921160
Claim 1
Claim 1

Claim 2
Claim 3
Claim 1
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12
Claim 8
Claim 13
Claim 11
Claim 14
Claim 12
Claim 15
Claim 13
Claim 16
Claim 14



                                                                Examiner Notes
5.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially 

Claim Rejections - 35 USC § 102 
6.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.      Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkas et al. (US. Pat. 3964703; hereinafter “Wilkas”).
        Regarding claim 1, Wilkas discloses, in Figs. 6-10, a sensing circuit (a sensing circuit as shown in Fig. 9) in a device having a moving body in which a unit to be detected comprising first (12’) and second pattern units (1012) spaced apart from each other is provided (see Fig. 9), comprising:            an oscillation circuit unit (60, 1060) comprising first and second sensing coils (18’ and 1018) fixedly mounted on a substrate spaced apart from the unit to be detected (see Fig. 9), the first and second  sensing coils (18’ and 1018) having first and second inductance values depending on areas of overlap between the first and second sensing coils and the first and second pattern units, and configured to output first and second sensed oscillation signals based on the first and second inductance values (first and second sensed oscillation signals are generated by first and second oscillator circuits 60 and 1060 based on the first and second inductive sensing values of the first and second sensing coils 18 and 1018; see Fig. 9); and            a sensing circuit (10 and 1010) configured to count each of the first and second sensing oscillation signals (60, 1060) using a reference oscillation signal (a reference oscillation signal is generated by a reference oscillator 72 in a control circuit 70; see Figs. 6 and 9) to obtain first and second period count values (output values of first and second counter circuits 66 and 1066; see Figs. 6-9 and at least in col. 3 line 57 to col. 4 line 7), and calculates the first and second period count values to output an output signal having movement information of the moving body (a wheel-present signal on line 116 or 1016 indicates a movable direction of the wheel; see Figs. 6 and 9 and col. 7 line 60 to col. 8 line 36).
           Regarding claim 2, Wilkas discloses, the sensing circuit of claim 1, wherein a first oscillation circuit (60) comprises a first capacitor (62, Fig. 6) connected to the first sensing coil (18’) in parallel to contribute LC oscillation and to generate the first sensed oscillation signal, and a second oscillation circuit (1060) comprises a second capacitor connected to the second sensing coil in parallel to contribute LC oscillation and to generate the second sensed oscillation signal (circuitry of the oscillator circuit 1060 is similar to the oscillator circuit 60). 
        Regarding claim 9, Wilkas discloses, in Figs. 6-10, a moving body sensing device (in Fig. 9) comprising:          a unit (a rolling wheel) to be detected configured to be disposed in a moving body to move based on movement of the moving body and to comprise first (12’) to N-th (1016) pattern units spaced apart from each other;           an oscillation circuit unit (60, 1060) comprising first (60) to N-th (1060) sensing coils fixedly mounted on a substrate spaced apart from the unit to be detected, the first (18’) to N-th (1018) sensing coils having first to N-th inductance values depending on areas of overlap first and second sensed oscillation signals are generated by first and second oscillator circuits 60 and 1060 based on the first and second inductive sensing values of the first and second sensing coils 18 and 1018; see Fig. 9); and           a sensing circuit (10 and 1010) configured to count each of the first to Nth sensing oscillation signals (60, 1060) using a reference oscillation signal (a reference oscillation signal is generated by a reference oscillator 72 in a control circuit 70; see Figs. 6 and 9) to obtain first to Nth period count values (output values of first and second counter circuits 66 and 1066; see Figs. 6-9 and at least in col. 3 line 57 to col. 4 line 7), and calculates the first to Nth period count values to output an output signal having movement information of the moving body (a wheel-present signal on line 116 or 1016 indicates a movable direction of the wheel; see Figs. 6 and 9 and col. 7 line 60 to col. 8 line 36), wherein N is a natural number of 3 or more (“More than one magnetic object detection device may be grouped together to provide greater reliability and/or direction sensing capability….”, see col. 7 lines 42-44).
           Regarding claim 10, Wilkas discloses the moving body sensing device of claim 9, wherein the first to N-th pattern units are formed of any one of a metal and a magnetic material having a same shape (see Figs. 6-9 and Col. 7 lines 42-55). 
Claim Rejections - 35 USC § 103
8.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

9.     Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkas.         Regarding claim 11, Wilkas discloses the moving body sensing device of claim 10, wherein the oscillation circuit unit comprises a first oscillation circuit, a second oscillation circuit, the first oscillation circuit comprising a first capacitor connected to the first sensing coil in parallel to contribute LC oscillation and to generate the first sensed oscillation signal, the second oscillation circuit comprising a second capacitor connected to the second sensing coil in parallel to contribute LC oscillation and to generate the second sensed oscillation signal (see the rejection of claim 2), except for explicitly specifying that the third oscillation circuit comprising a third capacitor connected to the third sensing coil in parallel to contribute LC oscillation and to generate the third sensed oscillation signal, and the fourth oscillation circuit comprising a fourth capacitor connected to the fourth sensing coil in parallel to contribute LC oscillation and to generate the fourth sensed oscillation signal.          Wilkas discloses more than one magnetic object detection device (one object detection device 10’ in Fig. 6 and two object detection devices 10’ and 1010 in Fig. 9) may be grouped together to provide greater reliability and/or direction sensing capability (see Col. 7 lines 42-44). Therefore, it would have been obvious matter of design choice for grouping additional object detection devices such as third object detection device and fourth object detection device into the object detection system of Wilkas.
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the object detection system of Wilkas by having the third oscillation circuit comprising a third capacitor connected to the third sensing coil in parallel to contribute LC oscillation and to generate the third sensed oscillation signal, and the .

Prior Art of Record
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Utermoehlen (U.S Pub. 20190011290) discloses a rotation angle sensor system for an optical system that includes a rotor and a stator, includes a stator-based coil system having an inductance and for generating and transmitting a magnetic alternating field, and a rotor-based target that functions as an eddy current element for receiving the magnetic alternating field and generating a magnetic eddy current field. The coil system and the target are mounted or mountable fixedly, with respect to rotation… (see specification for more details).              David (U.S Pat. 9823092) discloses a magnetic field sensor has a plurality of magnetic field sensing elements and operates as a motion detector for sensing a rotation or other movement of a target object (see specification for more details).



Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
12/29/2021